Citation Nr: 9935168	
Decision Date: 12/17/99    Archive Date: 12/23/99

DOCKET NO.  95-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1953 to 
September 1957 and from April 1960 to January 1964.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied the veteran's petition to reopen 
his claim of entitlement to service connection for PTSD, 
among other claims.  The veteran subsequently perfected an 
appeal of that decision.

In a May 1997 Board decision, the veteran's petition to 
reopen his claim of entitlement to service connection for 
PTSD was granted, and the claim was remanded to the RO for 
additional development.  Upon completion of this development 
the RO again denied the veteran's claims.  Accordingly, this 
case is properly before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, claimed as PTSD has been 
developed.

2.  The veteran was not engaged in combat with the enemy at 
the time of his stressor event.  

3.  There is no credible supporting evidence that the 
veteran's claimed inservice stressor occurred.

4.  The veteran does currently have a diagnosis of PTSD, 
which is causally related to his unverified inservice 
stressor.

CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD, is 
denied.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.304(f) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With regard to his claim of entitlement to service connection 
for PTSD, initially, the veteran must meet his obligation of 
submitting evidence of a well-grounded claim.  See 
38 U.S.C.A. § 5107(a) (West 1996); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  To establish a well-grounded PTSD claim, 
the veteran must submit medical evidence of a current 
disability, lay evidence of an in service stressor, and 
medical evidence of a nexus between service and the current 
PTSD disability.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Caluza, supra.  For purposes of determining whether a 
claim is well grounded, the evidence submitted is generally 
presumed to be credible.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  The veteran has asserted a noncombat 
related stressor occurring during his service in Korea in 
1962, and several medical professionals have diagnosed him 
with PTSD as a result of this alleged stressor.  Presuming 
this evidence to be credible as required for well-
groundedness purposes, the Board finds that the veteran has 
submitted a well-grounded claim of entitlement to service 
connection for PTSD.   

Service connection for PTSD may be granted where the record 
shows a current, clear medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  Cohen v. Brown, supra.  In determining whether 
service connection is warranted for a disability, the VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that when a veteran is found to have served 
in a combat situation, stressors related to that combat 
experience may be verified solely by the veteran's 
satisfactory lay testimony; however, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1996).  To determine if a veteran has been in combat 
situations, service department records and combat citations 
will be accepted as proof of combat service.  38 C.F.R. 
§ 3.304(f) (1999).  In the present case, the veteran's only 
averred stressor is not combat related; therefore, a finding 
as to whether or not he engaged in combat is not necessary.

In the present case, the veteran has been diagnosed with PTSD 
by a VA physician who examined him for compensation purposes 
in August 1989, and more recently, by private physicians Drs. 
P. and B., who have treated him since 1994, and consistently 
found him to be suffering from PTSD.  This diagnosis was 
based on his symptomatology of nightmares, flashbacks, 
irritability, avoidance of others, and sleep disturbances.  
While the Board notes that a February 1990 examination report 
and a September 1991 evaluation by a board of two examiners 
fail to diagnose PTSD, the recent and ongoing treatment 
evidence by Drs. P. and B. is sufficient to establish that 
the veteran has a clear and current diagnosis of PTSD.  

However, the inquiry does not end with a clear diagnosis 
because this only satisfies the first element required for 
service connection for PTSD, the stressors relied upon for 
the PTSD diagnoses must still be verified, and his PTSD must 
be related to a verified stressor.  As stated previously, 
stressors which can be established as having occurred during 
combat can be verified solely by the credible lay testimony 
of the veteran, but all non-combat stressors require 
additional corroboration.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. § 3.304(d), (f) 
(1999).  

In the present case, the veteran's only averred stressor is 
that in February or March 1962 he was transporting top secret 
documents to Seoul with a Lieutenant Vaughn and was under 
orders not to stop for any reason.  While going through a 
village he struck an old Korean man who did not get out of 
the way and was not allowed to stop and see if he was 
alright.  Because this stressor is not combat related, 
corroboration is required.  The RO submitted this stressor to 
U.S. Armed Services Center for Research of Unit Records 
(USASCRUR) for verification.  In January 1990, the USASCRUR 
responded indicating that they were not able to verify 
stressors involving civilian incidents and anecdotal 
incidents, although they may be true.  In May 1997 the Board 
remanded this claim to the RO so that the veteran could be 
informed that additional corroboration of his stressor was 
necessary.  Although he provided the names of two individuals 
who knew of the event, the Lieutenant in the vehicle with him 
and an orderly at his destination, he did not have an address 
to contact them.  The RO attempted to contact the Lieutenant 
at his last known address, but without success.  Accordingly, 
additional corroboration of the veteran's stressor was not 
possible.

Given the evidence of record, the Board has no alternative 
but to find that the veteran's stressor is not verified.  
While the veteran has presented consistent statements of his 
stressor event, absent additional corroboration, a finding of 
verification for his non-combat stressor is not possible.  
Accordingly, there is no basis in the record for a finding 
that his alleged stressor is verified.  Based on this 
conclusion, the veteran's claim of entitlement to service 
connection for PTSD must be denied, because even assuming his 
current PTSD can be linked to his alleged stressor, without 
verification of his stressor the evidence is not productive 
of the criteria for a successful claim of service connection 
for PTSD.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  
Consequently, absent a finding of a verified stressor, the 
veteran's claim of entitlement to service connection for PTSD 
is denied.



ORDER

Entitlement to service connection for PTSD is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

